Case 1:08-cr-00132-SEB-TAB Document 1337 Filed 11/25/20 Page 1 of 2 PageID #: 9847
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case No. 1:08-cr-00132-SEB-TAB-12

                                                               ORDER ON MOTION FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   PATRICK JANSEN                                              (COMPASSIONATE RELEASE)


          Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 180 months is

  reduced to time served as of November 30, 2020. The defendant remains subject to supervised

  release for life.

          ☒The defendant must provide the complete address where the defendant will reside upon

          release to the probation office in the district where the defendant will be released.

          ☒ The defendant's previously imposed conditions of supervised release as set forth in the

          Judgment of November 6, 2009, are unchanged except as follows: Defendant is

          ORDERED to comply with any period of quarantine due to the COVID-19 pandemic as

          directed by medical staff and/or any state or local health authority.
Case 1:08-cr-00132-SEB-TAB Document 1337 Filed 11/25/20 Page 2 of 2 PageID #: 9848
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  ☒ OTHER:

  The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on November 30, 2020.

  The defendant's USM Number is 17405-055. Counsel for the United States is ordered to transmit

  this Order to the defendant's custodian no later than 4:00 p.m. on November 27, 2020.

         IT IS SO ORDERED.



   Dated: 11/25/2020                                   _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana




  Distribution:

  All Electronically Registered Counsel
